Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-9, 11, 14, 16-19 have been reviewed and are addressed below.  Claims 2, 13 have been cancelled.

Allowable Subject Matter
Claims 1, 3-9, 11, 14, 16-19 are allowed.  The prior art discloses computer system and computer-implemented method for providing personalized health information for multiple patients and caregivers (Dalton 2010/0076786) and personal health management suite (Line 2011/0161095) and method and apparatus for accessing and synchronizing multiple health care databases (Block 2004/0128165). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 a “ community healthcare system for sharing health information accessible via at least one website and/or mobile Web/app to improve personalized health content for user/patients of the system, the system comprising: an interface having Structured Dialogs, the Structured Dialogs comprising at least one of pop-ups, drop downs, sliders and other preset screen controls, wherein the Structured Dialogs have a controlled vocabulary without free text and wherein a plurality of users/patents using the interface are only able to communicate via the Structured Dialogs, such that the Structured Dialogs allow for the users/patients to communicate with one another, user displays of personal health, and wellness management tools, the tools comprising a personal component, a community component, and a system component, wherein the interface shares health information of the one or more users/patients; a memory comprising computer executable instructions and data; a processor functionally coupled to the memory and configured by the computer executable instructions, the interface executing on the processor; and a database that stores the health information of the users/patients, wherein said personal component administers the inputs of the users/patients to enable the users/patients to track and achieve their health activities and goals, said personal component embodied as a personal health and wellness management "Me" Layer coupled to said community component, wherein the inputs of the users/patients in the "Me" Layer are Structured Dialogs, wherein said community component compares of the users/patients inputs with the inputs of other users/patients suffering from the same or similar infirmities, said community component embodied as a "We" Layer displaying the output of an information feed to said "Me" Layer, wherein said We Layer enables a patient to share personal experiences with said community component, wherein the inputs of the "We" Layer are Structured Dialogs, wherein said "Me" Layer transmits an assessment, a personal plan, and/or plan trackers to the users/patients on an individualized basis, wherein said system component transmits articles relevant to the plurality of users/patients based upon the inputs of the users/patients, said system component is embodied as an "Info" Layer providing personalized content and reference content automatically found by the system from the "Me" and "We" Layer, to the individual users/patients, wherein the system adjusts personalized health content of the user/patients based on the combination of the "We", "Me" and "Info" Layers, and wherein the "We", "Me" and "Info" Layers are application layers.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626